Citation Nr: 1754686	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DMII), to include as secondary to the Veteran's service-connected disabilities.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative joint disease of the lumbar spine prior to February 19, 2016, and in excess of 20 percent disabling, thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran had honorable service with the United States Navy from February 1980 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The October 2009 rating decision granted service connection for degenerative joint disease of the lumbar spine and assigned a 10 percent disability evaluation, effective as of January 18, 2007.  The claim of entitlement to service connection for DMII was denied in the April 2012 rating decision.  

Subsequently, in a March 2016 rating decision, the disability evaluation for the Veteran's service-connected lumbar spine disability was increased to 20 percent, effective as of February 19, 2016.  As this does not represent a full grant of the benefit being sought, this issue remains on appeal.  

The Board previously remanded this matter for further development in January 2017.  The case has now returned to the Board for appellate review.

Further, as explained in more detail below, the Board has now characterized the Veteran's increased rating claim on appeal as also encompassing the issue of the Veteran's entitlement to a TDIU as due to his service-connected lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's DMII did not originate in service or for many years thereafter and is not otherwise related to any incident during active service.  Additionally, there is no evidence that the condition was caused by or permanently aggravated by any of the Veteran's service-connected disabilities.

2.  Prior to February 19, 2016, the Veteran's degenerative joint disease of the thoracolumbar spine was characterized by forward flexion limited to 75 degrees with pain and a combined range of motion of 190 degrees; it was not characterized by forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of 120 degrees or less, or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or favorable ankylosis of the entire thoracolumbar spine.

3.  From February 19, 2016, the Veteran's degenerative joint disease of the thoracolumbar spine has been characterized by forward flexion to 50 degrees; it has not been characterized by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

4.  Throughout the period on appeal, the preponderance of the evidence fails to show that the Veteran's service-connected degenerative joint disease of the thoracolumbar spine rendered him incapable of securing or following a substantially gainful occupation.








	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for DMII have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Prior to February 19, 2016, the criteria for a disability rating in excess of 10 percent for the Veteran's degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5243-5010 (2017).

3.  From February 19, 2016, the criteria for a disability rating in excess of 20 percent for the Veteran's degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5243-5010 (2017).

4.  The criteria for establishing entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Therefore, the Board will proceed to adjudicate this case.


Service connection, generally

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulted in a disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2017).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2017); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2017); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

Service Connection for Diabetes Mellitus, Type II

The Veteran is seeking entitlement to service connection for DMII, to include as secondary to his service-connected disabilities.  As explained in greater detail below, the preponderance of the evidence does not reveal that the Veteran was diagnosed with DMII in service, or within one year of discharge.  It also fails to show that the Veteran's DMII was caused by or aggravated by his service-connected disabilities.  Accordingly, service connection is not warranted.

A primary care treatment note, dated February 2007, indicates that the Veteran had been diagnosed with DMII during the previous year.  Review of the record indicates that the Veteran also underwent multiple VA examinations to assess the nature and etiology of his DMII.  In February 2016, the VA examiner noted a date of diagnosis as 2006.  VA medical records show that the Veteran was placed on a restricted diet and prescribed oral hypoglycemic agent(s).  Following a review of the record and a clinical evaluation, the examiner opined that the Veteran's DMII was less likely than not (less than 50 percent probability) caused by active service.  The examiner also indicated that the condition had not been aggravated beyond its normal progression by the Veteran's service-connected disabilities.  The examiner explained that the Veteran was not diagnosed with DMII during active duty and that the Veteran did not contend that he was diagnosed during this time.  Rather, he had high normal glucose in late 2001 and early 2002 with no follow-up until 2007 when a diagnosis was noted.  While the Veteran was noted to be obese (which is a risk factor in developing DMII), it was deemed less likely than not that the Veteran's obesity was secondary to his service-connected musculoskeletal disabilities.  The Veteran was capable of walking at will, there was a positive family history of DMII and there was no indication of aggravation as a result of a service-connected disability.  

Pursuant to a January 2017 Board Remand decision, the Veteran was afforded a new VA examination in April 2017.  The examiner was specifically invited to address the Veteran's June 2016 Supplemental Statement in Support which asserted that the February 2016 VA examination opinion failed to adequately address whether the Veteran's hypertension caused or aggravated his DMII or analyze the Veteran's submission of an April 2012 report from the U.S. National Library of Medicine which suggests a substantial overlap between hypertension and DMII.

Accordingly, the Veteran underwent a new VA examination in April 2017.  Upon review of the record and relevant medical literature, the examiner concluded that while the Veteran's obesity increased his risk for DMII, it did not cause it.  Further, a direct causal relationship between the Veteran's hypertension and DMII could not be established.  

In support of the stated conclusions, the examiner noted that the Veteran's service treatment records (STRs) do not reveal a confirmed diagnosis of DMII during active service.  It is noted that the Veteran was a power lifter and his weight ranged from 163 to 255 lbs., with fluctuations of 20 -30 lbs.  At the higher ranges, he was deemed obese.  In service, the Veteran was periodically placed on profile due to musculoskeletal conditions including foot surgery and occasional low back pain.  His weight problem was noted and the Veteran was encouraged to exercise and reduce his food intake.  A February 1983 treatment note, revealed a diagnosis of "exogenous obesity as secondary to dietary indiscretion."  In May 1982, he was placed on medication to treat hypertension.  The Veteran noted family difficulties as a factor contributing to his inability to maintain a strict diet and exercise program in November 1983.  In December 1984, the Veteran participated in a Weight Control Clinic while stationed aboard a U.S. Navy vessel.  The Veteran's self-prepared weight management and a weight program assessment sheet, dated in 1987, denied the existence of a medical condition affecting his weight loss.  In 1990, the Veteran's separation examination included a recommendation of a restricted diet and regular exercise.  Upon review of the medical evidence, the examiner opined that the Veteran's condition primarily resulted from dietary indiscretion and was unrelated to a chronic medical impairment.

In analyzing the journal article provided by the Veteran, the examiner confirmed the author's contention that a substantial overlap exists between diabetes and hypertension.  Diabetes and hypertension have been noted as sharing common pathways including obesity inflammation, oxidative stress, insulin resistance and mental stress.  However, the stated overlap does not indicate that diabetes is caused or aggravated by hypertension.  Sharing common pathways does not establish causation.

Further, the examiner acknowledged the existence of numerous studies which analyze the increased risk of diabetes in obese patients.   Although excessive weight is an established risk factor for DMII, development of the condition does not absolutely result from obesity.  In fact, medical literature suggests that approximately 30 percent of obese people have been diagnosed with diabetes.  Genetics is also a known risk factor for the development of DMII.  In this case, the Veteran has reported that his father was diagnosed with diabetes.  While the examiner acknowledged a connection between hypertension, obesity and DMII, the relevant medical literature does not suggest that either hypertension or obesity have been determined as the likely cause, by 50 percent or greater, of diabetes. 

On review of the evidence, the Board finds that service connection for DMII is not warranted.  While the Veteran is competent to describe observable symptoms and their onset, the Board accords little probative value to lay statements regarding etiology as complex medical conclusions fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460 (1999); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In the present case, the evidence of record fails to suggest that the Veteran has the requisite training or expertise to offer such a complex medical opinion.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  While the Board is sympathetic to the Veteran's contention that his DMII was caused by his active service or aggravated by his service connected disabilities, the medical evidence does not support his assertion.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for DMII, to include as secondary to a service-connected disability, must be denied.



Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine prior to February 19, 2016, and in excess of 20 percent thereafter.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The Veteran contends that throughout the rating period, the severity of his service-connected degenerative joint disease of the lumbar spine warranted a higher evaluation.  The preponderance of the evidence is against his assertion.

When evaluating disabilities based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

The Veteran's service-connected lumbar spine disability is currently rated under DC 5242, which pertains to a lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2017).  The Board notes that the condition was previously evaluated under DC 5010.  

Under DC 5010, traumatic arthritis is rated pursuant to DC 5003.  Under DC 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion. In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. If there are no incapacitating exacerbations, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5003 (2017). Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2017).

Pursuant to a March 2016 rating decision, the disability evaluation for the Veteran's service-connected lumbar spine disability was increased to 20 percent based on limitation of motion, effective February 19, 2016.  

DC 5242 provides that a back disability should be rated using the General Rating Formula for the Spine or the schedule for Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2017).

Under the General Formula, a 10 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a (2017). 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a (2017).  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2017).  

Alternatively, a back disability can also be rated as IVDS with incapacitating episodes.  Under the criteria listed in DC 5243, a 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71a (2017).

For VA purposes, normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2017).

In this case, the Board has reviewed the competent evidence and finds no support for an assignment of the next higher evaluation of 20 disabling prior to February 19, 2016.  It also finds that next higher evaluation of 40 percent disabling is not warranted from February 19, 2016 forward.

Review of the evidence of record indicates that the Veteran was afforded three VA examinations to assess the nature and severity of his lumbar spine disability.

In December 2011, the Veteran's forward flexion was limited to 75 degrees with evidence of pain at 75 degrees.  Both extension and right lateral flexion were limited to 20 degrees with evidence of pain at 20 degrees.  Left lateral flexion was limited to 25 degrees with evidence of pain at 25 degrees.  Right and left lateral rotation was limited to 25 degrees with no evidence of painful motion.  No additional range of motion limitations were noted with repetitive use testing.  The Veteran's functional loss was listed as less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was no evidence of localized tenderness or pain on palpation of the joints, guarding or muscle spasm.  Muscle strength was normal with no evidence of atrophy.  On examination, it was noted that the Veteran had mild intermittent radicular pain to the lower extremities with involvement of the right sciatic nerve (L4/L5, S1/S2/S3 nerve roots).  Evidence of intervertebral disc syndrome was observed with no incapacitating episodes reported within the previous 12 months.  Regular use of assistance devices including braces and a cane were reported.  X-ray films revealed mild facet arthritis, however, vertebral body morphology disc spaces were deemed intact.  Following the clinical evaluation, the examiner diagnosed the Veteran with lumbar degenerative joint disease of the spine with involvement of L4-L5, L5-S1.  The Veteran's condition was described as a mild abnormality.

During a subsequent VA examination, in February 2016, the Veteran reported an increase in pain and difficulty performing minor activities including household chores.  He also reported back spasms/stiffness and regular use of prescription Flexeril to treat the pain.  Functional loss was noted as difficulty walking, negotiating stairs, or lifting over 25 lbs.  Use of a cane and braces were required for locomotion.  Range of motion testing revealed forward flexion limited to 50 degrees, extension and right lateral flexion limited to 25 degrees, with left lateral flexion, right and left lateral rotation all limited to 30 degrees.  Evidence of pain was present on weight-bearing.  Mild right paralumbar tenderness was noted on the right side.  Muscle strength was normal with no evidence of atrophy.  No evidence of IVDS, muscle atrophy or ankylosis was indicated and the Veteran denied the experience of incapacitating episodes.  Upon review of the evidence and clinical evaluation, the examiner confirmed the prior diagnosis and noted a moderate decrease in range of motion since the prior examination.  The examiner also noted that the Veteran was unable to perform manual labor or labor requiring significant walking.  Sedentary work was deemed appropriate.

Pursuant to a January 2017 Board Remand decision, the Veteran was afforded a new VA examination.  The examiner was specifically requested to perform joint testing for pain on active and passive range of motion and with weight-bearing and nonweight-bearing.  The examiner was also invited to include range of motion measurements of the opposite undamaged joint.

Accordingly, the Veteran underwent a new VA examination in April 2017.  During the evaluation, the Veteran reported an increase in pain, muscle tightening in his back, and difficulty getting out of bed.  His level of pain was described as 5-6 on a scale of 1/10.  He also indicated that his pain was provoked by prolonged sitting or standing and prescribed medications such as Hydrocodone or Flexeril were used to treat the pain.  Constant use of a cane and braces was reported.  Range of motion testing revealed forward flexion limited to 60 degrees, with extension, right and left lateral flexion, and right and left lateral rotation all limited to 20 degrees.  No additional loss of function or range of motion was indicated after repetitive use.  Muscle strength was normal with no evidence of atrophy.  

Additional factors contributing to the Veteran's disability were listed as disturbance of locomotion, and interference with sitting, standing and walking.  Deep tendon reflexes were normal on the left and the right side.  Sensory and straight leg testing also yielded normal results.  No evidence of radicular pain, anklyosis, or IVDS was indicated.  Upon review of the record and clinical evaluation, the examiner opined that the Veteran had mild degenerative changes of the bilateral hip joints.  Although no acute fracture or subluxation in the lumbar spine was discovered, evidence of interval progression in multilevel lumbar spondylosis was revealed and deemed most severe at L5-S1.  The diagnostic description indicates a major abnormality.  Although the examiner indicated that the Veteran had functional loss due to pain and loss of motion, the examiner noted that active and passive range of motion testing, testing to assess evidence of pain on weight-bearing and nonweight-bearing, and opposing joint testing could not be performed as the Veteran was physically unable to complete the testing.

Based upon a review of the forgoing, the Board finds that an evaluation in excess of 10 percent disabling prior to February 19, 2016, and an evaluation in excess of 20 percent disabling from February 19, 2016 forward is not warranted.  

As already noted, a higher evaluation of 20 percent requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  There is no evidence of symptomatology of such severity prior to February 19, 2016.  According to the December 2011 VA examination report, the Veteran was capable of forward flexion to 75 degrees.  The Veteran also did not suffer from guarding or muscle spasm of the thoracolumbar spine at this time.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran did not meet the schedular criteria for a rating in excess of 10 percent prior to February 19, 2016.  See id.  

The Board recognizes that there was functional loss due to symptoms such as less movement than normal, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing prior to February 19, 2016.  Additional consideration has been given as to whether a higher evaluation may be warranted due to functional loss, prior to February 19, 2016.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, despite the Veteran's symptomatology, he nonetheless maintained a range of motion of the lumbar spine in excess of that envisioned by a higher evaluation of 20 percent prior to February 19, 2016.  There is also no evidence to suggest that the Veteran's functional loss resulted in muscle spasms prior to February 19, 2016.  

The Board has also considered whether an evaluation in excess of 20 percent is warranted at any time since February 19, 2016.  As previously indicated, the next-higher disability rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2017).   Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  In this case, the Veteran has maintained motion in all fields, including forward flexion, extension, and left and right lateral rotation.  Significantly, in December 2011, the Veteran had forward flexion to 75 degrees (with pain at 75 degrees), extension and right lateral flexion to 20 degrees (with pain at 20 degrees), left lateral flexion to 25 degrees (with pain at 25 degrees), and right and left lateral rotation to 25 degrees (with no painful motion).  In February 2016, the Veteran had forward flexion to 50 degrees, extension and right lateral flexion to 25 degrees, and left lateral flexion, right and left lateral rotation were all limited to 30 degrees (with evidence of pain on weight-bearing).  Finally, in April 2017, The Veteran had flexion to 60 degrees, with extension, right and left lateral flexion, and right and left lateral rotation all limited to 20 degrees.   No evidence of ankylosis was found or noted in any of the examinations listed.  Thus, as the Veteran has consistently been capable of forward flexion greater than 30 degrees and no ankylosis was observed at any point during the appeal period, a higher evaluation of 40 percent disabling is not warranted under the rating schedule.  

The Board has also considered whether a higher evaluation may also be established at any time prior to or subsequent to February 19, 2016, due to incapacitating episodes stemming from interverbral disc syndrome.  However, there is no indication that the Veteran suffered from incapacitating episodes having a total duration of at least four weeks but less than six weeks at any time during the pendency of this claim.  The medical evidence does not reveal any physician prescribed bed rest during the appellate period.  As such, a higher evaluation based on incapacitating episodes is not warranted.

Additional consideration was given to whether a higher evaluation may be warranted due to functional loss since February 19, 2016.  See DeLuca, 8 Vet. App. at 202.  However, despite the Veteran's symptomatology such as pain on movement, fatigue and weakness, he has nonetheless maintained range of motion of the lumbar spine in excess of that envisioned by a higher evaluation of 40 percent since February 19, 2016.  The record clearly reflects that the Veteran suffers from pain with certain ranges of motion and due to flare-ups.  It is noted that he also suffers from instability of station, disturbance of locomotion and interference with sitting, standing or weight-bearing.  However, despite the Veteran's degree of functional loss, the record demonstrates that the Veteran has maintained a range of motion in excess of that envisioned by a 40 percent rating.  In December 2011, February 2016, and April 2017, the examinations indicated that there was no additional limitation of motion after repetitive motion so as to warrant a higher rating.  In regard to flare-ups, the February 2016 VA examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  In April 2017, the VA examiner reported that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups, and the examination was not conducted during a flare-up.   Per Mitchell v. Shinseki, pain without accompanying functional limitation cannot serve as the basis for a higher rating.  25 Vet. App. 32, 33, 43 (2011).  In this case, the Veteran's report of pain has not been accompanied by additional functional loss and therefore, a higher evaluation cannot be awarded based on DeLuca.

The Board has also considered whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See 38 C.F.R. § 4.71a, Note 1 (2017).  In December 2011, the VA examiner specifically concluded that the Veteran suffered only mild intermittent pain (usually dull) from radiculopathy of the left and right lower extremity, but no other neurological abnormalities were indicated.  Subsequently, in both February 2016 and April 2017, the VA examiner concluded that the Veteran did not suffer from radicular pain or any other neurological abnormalities.  The evidence of record does not reveal any complaints of bowel or bladder impairment.  As such, a separate evaluation for neurological manifestations is not warranted. 

Finally, the Board recognizes that the Veteran is competent to report on current symptoms and credible to the extent that he believes he is entitled to a higher rating. In fact, the record shows the Veteran's numerous complaints of pain and decreased mobility, including difficulty getting out of bed or performing personal hygiene and household tasks.  Review of VA treatment records note additional complaints regarding symptom progression and worsening of the Veteran's lumbar spine disability.  Although the Board has considered the Veteran's lay contentions, greater evidentiary weight is accorded to credible medical evidence, objective data, and evaluations of the true extent of the Veteran's back impairment.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  Here, review of the record indicates that the VA examiners have thoroughly reviewed the available medical evidence, conducted relevant evaluations, and rendered medical findings which indicate that the Veteran's symptomology does not warrant a higher rating.  While the Board is sympathetic to the Veteran's report of progressive symptoms, the medical evidence does not support a higher evaluation for either period noted in this appeal.

Therefore, as the preponderance of the evidence is against the assignment of a disability rating in excess of 10 disabling prior to February 19, 2016,and in excess of 20 percent disabling from February 19, 2016 forward for the Veteran's lumbar spine disability, the benefit-of-the-doubt doctrine does not apply.  Therefore, the Veteran's increased rating claim is denied.  38 U.S.C.A. § 5107 (2015); 38 C.F.R. § 3.102 (2017); See Gilbert v. Derwinski, 1 Vet. App. 49, 553 (1990).

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

Pursuant to Rice v. Shinseki, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  22 Vet. App. 447 (2009).

In this case, the Board notes that in February 2016, the VA examiner indicated that the Veteran was unable to perform physical labor or manual labor that would require significant walking.  Sedentary labor was deemed appropriate.  Subsequently, in August 2017, a VA examiner noted that due to his back pain, the Veteran would be less able to concentrate, remain alert, move around or change positions within the employment setting.  

The Board recognizes that a total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a) (1) (2017).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340 (a) (2) (2017).

Where the schedular rating is less than total, a total disability rating may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a) (2017).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341 (a).  See also 38 C.F.R. § 4.19 (2017) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19 (2017).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background. 38 C.F.R. §§ 3.321 (b), 3.340, 3.341, 4.16(b), 4.19 (2017).

In this case, the combined evaluation for the Veteran's service connected disabilities is 30 percent disabling from January 18, 2007, and 40 percent disabling from February 19, 2016.  Thus, the Veteran does not meet the threshold requirements for TDIU under 38 C.F.R. 4.16(a).  On review of the record, the medical evidence reveals that although the Veteran's lumbar spine disability may preclude him from physical labor, sedentary work would be deemed appropriate.  Review of the claims file does not does not reveal that the Veteran's work history would disqualify him from sedentary work.  Thus, the Board finds that a TDIU is not warranted as there is no evidence that the Veteran's service-connected disabilities have caused him to be unable to secure or follow a substantially gainful occupation.  

Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  The Veteran's claim for a TDIU is denied.



ORDER

Entitlement to service connection for DMII is denied.

Entitlement to a disability rating in excess of 10 percent disabling for a lumbar spine disability prior to February 19, 2016, and in excess of 20 percent disabling thereafter, is denied.

Entitlement to a total disability rating based upon individual unemployability is denied.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


